Title: From Alexander Hamilton to Edmund Randolph, 25 January 1795
From: Hamilton, Alexander
To: Randolph, Edmund


Sir
Treasury DepartmentJanuary 25. 1795
It was my intention at the time of the Receipt of your Note of the 20th. of September last, transmitting a letter of the same date from Mr. Jaudenes to you (now returned) to have made you a full and particular communication of the result of my enquiry into the affair.
But the hurry of the moment, the western insurrection pressing among other objects, diverted my attention from it so effectually, that it only now recurs in consequence of a general overhauling of my official papers not finally acted upon.
I have thought, however, that even late as it is, it might be of future use, that your department should be possessed of a knowledge of the documents which authenticate the measures taken by the Government upon the application of the Spanish Minister. The copies herewith sent of sundry papers the originals of which are on the files of this Department contain the information.

I think this communication the more requisite as I have heared that the Vessel in question, notwithstanding the appearances at the time by some after management did turn out a French Privateer.
With great respect   I have the honor to be   Sir   Your obedient servt.
The Secretary of State

